UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06474 Dreyfus Growth and Income Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A.MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/2016 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Growth And Income Fund, Inc. January 31, 2016 (Unaudited) Common Stocks99.2% Shares Value ($) Automobiles & Components.7% Delphi Automotive 47,617 3,092,248 Tesla Motors 14,369 a,b 2,747,353 Banks5.2% Citigroup 209,253 8,909,993 JPMorgan Chase & Co. 329,563 19,608,998 PNC Financial Services Group 59,863 5,187,129 U.S. Bancorp 156,710 6,277,803 Wells Fargo & Co. 32,176 1,616,200 Capital Goods6.3% Danaher 90,837 7,871,026 Honeywell International 168,392 17,378,054 Owens Corning 53,110 2,453,151 Raytheon 118,363 15,178,871 United Technologies 90,075 7,898,677 Consumer Durables & Apparel1.5% Hanesbrands 179,636 a 5,491,473 NIKE, Cl. B 102,044 6,327,748 Consumer Services1.8% Carnival 107,363 5,167,381 McDonald's 78,095 9,666,599 Diversified Financials7.3% BlackRock 15,094 4,743,440 Capital One Financial 93,268 6,120,246 Charles Schwab 159,402 4,069,533 Federated Investors, Cl. B 135,225 3,419,840 Goldman Sachs Group 48,803 7,884,613 Intercontinental Exchange 28,656 7,559,453 Invesco 84,922 2,541,715 Morgan Stanley 286,692 7,419,589 Synchrony Financial 162,402 b 4,615,465 TD Ameritrade Holding 128,082 3,532,502 Voya Financial 230,854 7,059,515 Energy7.2% EOG Resources 181,655 12,901,138 Occidental Petroleum 304,422 20,953,366 Phillips 66 96,167 7,707,785 Schlumberger 202,253 14,616,824 Valero Energy 25,724 1,745,888 Exchange-Traded Funds.0% iShares Russell 1000 Value Index Fund 3,773 Food & Staples Retailing.5% CVS Health 38,162 Food, Beverage & Tobacco7.8% Coca-Cola 139,903 6,004,637 ConAgra Foods 243,344 10,132,844 Kellogg 63,177 4,639,719 Molson Coors Brewing, Cl. B 147,368 13,333,857 Mondelez International, Cl. A 155,553 6,704,334 PepsiCo 203,315 20,189,179 Philip Morris International 15,240 1,371,752 Health Care Equipment & Services5.7% Boston Scientific 317,227 b 5,560,989 Cardinal Health 75,250 6,123,092 Centene 47,298 b 2,935,314 Cerner 52,284 b 3,032,995 Express Scripts Holding 82,591 b 5,935,815 Medtronic 95,229 7,229,786 UnitedHealth Group 126,411 14,557,491 Household & Personal Products.8% Estee Lauder, Cl. A 72,400 Insurance3.9% American International Group 160,996 9,093,054 Chubb 56,584 6,397,953 FNF Group 53,502 1,732,395 Hartford Financial Services Group 70,232 2,821,922 Progressive 71,589 2,237,156 Prudential Financial 129,470 9,073,258 Materials2.8% CF Industries Holdings 124,780 3,743,400 Dow Chemical 196,728 8,262,576 Mosaic 66,665 1,606,626 Packaging Corporation of America 44,309 2,252,226 Vulcan Materials 78,217 6,898,739 Media5.5% AMC Networks, Cl. A 71,233 b 5,185,050 CBS, Cl. B 99,325 4,717,937 Cinemark Holdings 96,796 2,854,514 Comcast, Cl. A 133,259 7,423,859 Interpublic Group of Companies 478,202 10,730,853 Omnicom Group 75,684 a 5,551,421 Time Warner 53,529 3,770,583 Viacom, Cl. B 79,799 3,642,026 Pharmaceuticals, Biotech & Life Sciences8.6% AbbVie 137,324 7,539,088 Alexion Pharmaceuticals 34,716 b 5,066,106 Biogen 21,500 b 5,870,790 Bristol-Myers Squibb 214,686 13,344,882 Eli Lilly & Co. 112,458 8,895,428 Illumina 28,937 b 4,570,599 Merck & Co. 124,222 6,294,329 Pfizer 421,943 12,865,042 Vertex Pharmaceuticals 51,804 b 4,701,213 Real Estate.7% Communications Sales & Leasing 302,819 c Retailing5.7% Amazon.com 24,523 b 14,395,001 Home Depot 79,246 9,965,977 Priceline Group 5,610 b 5,974,482 Staples 191,026 1,703,952 The TJX Companies 94,305 6,718,288 Ulta Salon,Cosmetics & Fragrance 36,890 b 6,683,361 Semiconductors & Semiconductor Equipment3.1% Applied Materials 298,672 5,271,561 Avago Technologies 38,671 a 5,170,699 Microchip Technology 173,926 a 7,793,624 Texas Instruments 120,028 6,353,082 Software & Services13.4% Adobe Systems 56,204 b 5,009,463 Alphabet, Cl. A 16,238 b 12,362,801 Alphabet, Cl. C 17,942 b 13,330,009 Citrix Systems 80,647 b 5,682,388 Cognizant Technology Solutions, Cl. A 96,322 b 6,098,146 Facebook, Cl. A 151,858 b 17,039,986 Fortinet 30,575 b 860,380 Intuit 47,941 4,578,845 Mobileye 28,456 a,b 772,011 Oracle 394,505 14,324,477 salesforce.com 109,713 b 7,467,067 Splunk 53,789 a,b 2,489,893 Visa, Cl. A 181,034 13,485,223 Workday, Cl. A 58,665 b 3,696,482 Technology Hardware & Equipment6.2% Apple 310,620 30,235,751 Cisco Systems 762,692 18,144,443 HP 133,622 1,297,470 Telecommunication Services2.7% AT&T 459,553 16,571,481 Vodafone Group, ADR 164,613 5,300,539 Transportation1.3% Delta Air Lines 74,400 3,295,176 Union Pacific 105,279 7,580,088 Utilities.5% NRG Yield, Cl. C 277,307 Total Common Stocks (cost $701,118,476) Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,273,462) 1,273,462 d Investment of Cash Collateral for Securities Loaned.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $6,220,350) 6,220,350 d Total Investments (cost $708,612,288) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts ETF Exchange-Traded Funds REIT Real Estate Investment Trust a Security, or portion thereof, on loan. At January 31, 2016, the value of the fund's securities on loan was $23,253,592 and the value of the collateral held by the fund was $23,157,880, consisting of cash collateral of $6,220,350 and U.S. Government and Agency securities valued at $16,937,530. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At January 31, 2016, net unrealized appreciation on investments was $94,888,700 of which $136,455,372 related to appreciated investment securities and $41,566,672 related to depreciated investment securities. At January 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 13.4 Pharmaceuticals, Biotech & Life Sciences 8.6 Food, Beverage & Tobacco 7.8 Diversified Financials 7.3 Energy 7.2 Capital Goods 6.3 Technology Hardware & Equipment 6.2 Health Care Equipment & Services 5.7 Retailing 5.7 Media 5.5 Banks 5.2 Insurance 3.9 Semiconductors & Semiconductor Equipment 3.1 Materials 2.8 Telecommunication Services 2.7 Consumer Services 1.8 Consumer Durables & Apparel 1.5 Transportation 1.3 Money Market Investments 1.0 Household & Personal Products .8 Automobiles & Components .7 Real Estate .7 Food & Staples Retailing .5 Utilities .5 Exchange-Traded Funds .0 † Based on net assets. The following is a summary of the inputs used as of January 31, 2016 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks† 784,414,208 - - Equity Securities - Foreign Common Stocks† 11,243,249 - - Exchange-Traded Funds 349,719 - - Mutual Funds 1,273,462 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Growth and Income Fund, Inc. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2016 By: /s/James Windels James Windels Treasurer Date: March 23, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
